Order denying petitioner’s application to direct the board of elections of Westchester county to prepare ballots.to be used on the voting machines in the general election to be held in the town of New Castle on the 5th day of November, 1935, so that the names of the petitioner and his fellow candidates, as nominated by the Independent Voters of New Castle, an independent body, will be printed in a separate row and the name and emblem of such independent body will be printed at the left of the row in the same manner as the printing on the face of the voting machines is set up for the regular parties, affirmed, without costs. No opinion. Young, Tompkins, Davis and Johnston, JJ., concur; Scudder, J., dissents and votes to reverse.